DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on 12/27/2021 was entered.
Amended claims 11, 14 and new claims 21-38 are pending in the present application.
Applicant’s election of Group II, drawn to a genome-edited primary NK cell, in the reply filed on 12/27/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant further elected the following species:  (a) a genome-edited NK cell comprising a deleted gene; and (b) ADAM17 is the elected gene.
In light of the prior art applied below, the PD1 species is also rejoined and examined together with the elected species ADAM17.
Accordingly, new claims 32-38 were withdrawn from further consideration because they are directed to a non-elected invention.
Therefore, amended claims 11, 14 and new claims 21-31 are examined on the merits with the above elected species.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites the limitation "the cytokine" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  This is because prior to this limitation and in claim 11 from which claim 31 is dependent upon, there is no recitation of any cytokine.  Accordingly, it is unclear in which context the cytokine is referred to.  Clarification is requested because the metes and bounds of the claim are not clearly determined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11, 14, 21-22 and 24-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Duchateau et al (US 2018/0171298 with the effective filing date of 06/30/2015).

Duchateau et al already disclosed at least an engineered/edited human NK cell with enhanced cytotoxicity or cytolytic activity by inactivating the expression of at least PD-1 gene (e.g., gene knockout via deletions) using a rare-cutting endonuclease (e.g., TALEN, ZFN, CRISPR-Cas9), and the NK cell further comprises at least an exogenous nucleic acid molecule encoding a chimeric antigen receptor (CAR) for immunotherapy (Abstract; Summary of the Invention; particularly paragraphs [0027]-[0028], [0030]-[0031], [0043]-[0050], [0072]-[0073], [0075]-[0080], [0248]; and examples).  Duchateau et al also disclosed that the engineered/edited NK cell further comprising an exogenous gene that confers drug resistance (e.g., ALDH, MGMT, MTX and GST which are marker genes) to enhance engraftment in a recipient host (paragraphs [0029] and [0131]-[0136]).  Duchateau et al further taught that NK cells to be engineered are primary cells and they can be obtained at least from peripheral blood mononuclear cells (PBMC) that have been CD3+ depleted followed by a selection of CD56+ cells (CD3-CD56+ NK cells) (paragraphs [0167], [0169], [0189] and [0193]).
Since the above engineered/edited NK cell of Duchateau et al is identical structurally to a genome edited primary NK cell of the present application as claimed in independent claim 11, it also inherently possesses the properties recited in dependent claims 27-30.  Moreover, it is noting that the “wherein functional limitations” recited in dependent claims 27-30 do not provide further structural details to a genome-edited primary NK cell in independent claim 11.  Please note that where, as here, the claimed or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. See In re Ludtke.  Whether the rejection is based on "inherency" under 35 USC 102, or "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, Bolton, and Shaw, 195 USPQ 430, 433 (CCPA 1977) citing In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685 (1972). 
Accordingly, the teachings of Duchateau et al meet every limitation of the instant claims.  Therefore, the reference anticipates the instant claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 14 and 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over Duchateau et al (US 2018/0171298 with the effective filing date of 06/30/2015) in view of Romee et al (Blood 121:3599-3608, 2013). 
The instant claims are directed to a genome-edited primary NK cell, wherein the NK cell is a CD56+CD3- cell and wherein the NK cell comprises a deletion of the ADAM17 gene (elected species).

Duchateau et al did not teach specifically a genome-edited primary NK cell comprising a deletion of the ADAM17 gene to improve its functionality.
However, before the effective filing date of the present application (06/09/2016) Romee et al already taught that the Fc receptor CD16 is present on essentially all CD56dim peripheral blood natural killer (NK) cells and upon recognition of antibody-coated cells it delivers a potent signal to NK cells, which eliminates targets through direct killing and cytokine production (Abstract).  However, activation of CD56dim NK cells resulted in a loss of CD16, but this CD16 shedding was abrogated by selective inhibition of ADAM17 which an important role for targeting ADAM17 to prevent CD16 shedding and improve the efficacy of therapeutic antibodies.  Our findings demonstrate that over-activation of ADAM17 in NK cells may be detrimental to their effector functions by down-regulating surface expression of CD16 and CD62L” (last two sentences of the Abstract).
Accordingly, it would have been obvious for an ordinary skilled artisan before the effective filing date of the present application to modify the teachings of Duchateau et al by also editing/deleting the ADAM17 in primary NK cells to further enhance CD16 meditating NK cell function by preserving CD16 on the NK cell surface to enhance antibody-dependent cellular cytotoxicity (ADCC), in light of the teachings of Romee et al as presented above. 
An ordinary skilled artisan would have been motivated to carry out the above modification because Romee et al already taught targeting ADAM17 expressing on NK cells by inhibition of ADAM17 to prevent CD16 shedding from NK cells to improve the efficacy of therapeutic antibodies in inducing antibody dependent cellular cytotoxicity (ADCC).
The modified genome-edited primary NK cell resulting from the combined teachings of Duchateau et al and Romee et al is indistinguishable from and encompassed by a genome-edited primary NK cell of the present application, and therefore it also possesses the properties recited in dependent claims 27-30.  It is also noting that the or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. See In re Ludtke.  Whether the rejection is based on "inherency" under 35 USC 102, or "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, Bolton, and Shaw, 195 USPQ 430, 433 (CCPA 1977) citing In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685 (1972).
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Duchateau et al and Romee et al; coupled with a high level of skill for an ordinary skilled artisan in the relevant art.  
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.


Claims 11, 14 and 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over Meissner et al (US 2016/0348073 with the effective filing date of 03/27/2015) in view of Romee et al (Blood 121:3599-3608, 2013). 
elected species).
Meissner et al already taught a modified primary human cell (e.g., a peripheral blood cell, an immune cell, a T cell, a natural killer cell) or a population thereof comprising a genome in which at least the CTLA4 gene and/or the PD1 gene on chromosome 2 has been edited/deleted to reduce or eliminate CTLA4 and/or PD1 expression and/or activity in the cell or population thereof using a genetic editing system (e.g., TALENs, CRISPR/Cas) to reduce cell inhibition in a tumor environment (at least paragraphs [0047]-[0048], [0084]-[0086], [0094], [0098]-[0101], [0112]-[0114] and [0245]).  Meissner et al also disclosed that the modified primary human cell further comprises an exogenous nucleic acid encoding a chimeric antigen receptor (CAR) specifically targeting an antigen of interest (e.g., a tumor associated antigen) (paragraphs [0151]-[0152]); and the primary human cell was contacted with a composition comprising a chimeric nucleic acid comprising a nucleic acid sequence encoding a Cas protein, and at least one gRNA targeting CTLA-4 or PD1, that further comprises a nucleic acid sequence encoding a detectable marker (paragraphs [0025]-[0026], [0098] and [0112]).   
Meissner et al did not disclose specifically the modified primary human natural killer cell having the CD3-CD56+ phenotype which genome has been edited with a deletion of the ADAM17 gene.  
However, before the effective filing date of the present application (06/09/2016) Romee et al already taught that natural killer (NK) cells are defined by the expression of the cell adhesion marker CD56 and lack of the T-cell receptor CD3 (CD56+CD3-) (page dim peripheral blood natural killer (NK) cells and upon recognition of antibody-coated cells it delivers a potent signal to NK cells, which eliminates targets through direct killing and cytokine production (Abstract).  However, activation of CD56dim NK cells resulted in a loss of CD16, but this CD16 shedding was abrogated by selective inhibition of ADAM17 which is expressed by NK cells that also led to enhanced production of interferon γ (Abstract; and sections titled “ADAM17 is expressed on NK cells and leads to loss of CD16 and CD62L” and “ADAM17 inhibition increases NK cell cytokine production after antibody-mediated recognition of targets”).  Romee et al concluded “This supports an important role for targeting ADAM17 to prevent CD16 shedding and improve the efficacy of therapeutic antibodies.  Our findings demonstrate that over-activation of ADAM17 in NK cells may be detrimental to their effector functions by down-regulating surface expression of CD16 and CD62L” (last two sentences of the Abstract).
Accordingly, it would have been obvious for an ordinary skilled artisan before the effective filing date of the present application to modify the teachings of Meissner et al by also editing/deleting the ADAM17 in primary NK cells to enhance CD16 meditated NK cell function by preserving CD16 on the NK cell surface to enhance antibody-dependent cellular cytotoxicity (ADCC), in light of the teachings of Romee et al as presented above. 
An ordinary skilled artisan would have been motivated to carry out the above modification because Romee et al already taught targeting ADAM17 expressing on NK cells by inhibition of ADAM17 to prevent CD16 shedding from NK cells to improve the 
The modified genome-edited primary NK cell resulting from the combined teachings of Meissner et al and Romee et al is indistinguishable from and encompassed by a genome-edited primary NK cell of the present application, and therefore it also possesses the properties recited in dependent claims 27-30.  It is also noting that the “wherein functional limitations” recited in dependent claims 27-30 do not provide further structural details to a genome-edited primary NK cell in independent claim 11.  Please note that where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. See In re Ludtke.  Whether the rejection is based on "inherency" under 35 USC 102, or "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, Bolton, and Shaw, 195 USPQ 430, 433 (CCPA 1977) citing In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685 (1972).
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Meissner et al and Romee et al; coupled with a high level of skill for an ordinary skilled artisan in the relevant art.  
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Black et al (US 5,830,742) already disclosed a cDNA sequence encoding human TNF-α converting enzyme (TACE) or ADAM17.
2.	Metelitsa et al (US 2014/0255363) disclosed NK T cells that are engineered to harbor an expression construct that encodes IL-2, IL-4, IL-7 and/or IL-15, and additionally comprising a chimeric antigen receptor (CAR).

Conclusions
 	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based 

/QUANG NGUYEN/Primary Examiner, Art Unit 1633